
	

113 S2472 IS: International Human Rights Defense Act of 2014
U.S. Senate
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2472
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2014
			Mr. Markey (for himself, Mr. Schumer, Mrs. Murray, Mrs. Boxer, Mr. Cardin, Mr. Murphy, Ms. Baldwin, Ms. Warren, Mr. Merkley, Mrs. Gillibrand, Ms. Cantwell, Mr. Blumenthal, Mr. Whitehouse, Ms. Hirono, Mr. Durbin, Mr. Brown, Mr. Leahy, Mr. Schatz, Mr. Wyden, Mr. Booker, Mr. Coons, Mrs. Feinstein, Ms. Mikulski, Mr. Franken, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To establish in the Bureau of Democracy, Human Rights, and Labor of the Department of State a
			 Special Envoy for the Human Rights of LGBT Peoples.  
	
	
		1.Short title
			This Act may be cited as the
		  International Human Rights Defense Act of 2014.
		2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.(2)Gender identityThe term gender identity means the gender-related identity, appearance, or mannerisms or other gender-related
			 characteristics of an individual, with or without regard to the
			 individual’s designated sex at birth.(3)LGBTThe term LGBT means lesbian, gay, bisexual, or transgender.(4)Sexual orientationThe term sexual orientation means homosexuality, heterosexuality, or bisexuality.3.FindingsCongress makes the following findings:(1)Eighty-two countries prohibit the public support of
			 the
			 LGBT community, promote homophobia across society, or criminalize
			 homosexuality. That is equal to
			 more than 40 percent of United Nations Member States.(2)In seven countries, homosexuality is a crime that is punishable by death.(3)Around the world, LGBT people face discrimination, hatred, violence, and bigotry.(4)Violence and discrimination based on sexual orientation and gender identity are documented in the
			 Department of State’s annual Human Rights Report to Congress. The 2013
			 report
			 continues to show a clear pattern of increased human rights violations in
			 every region of the world based on sexual orientation and gender identity.
			 These violations include murder, rape, torture, death threats, extortion,
			 imprisonment, as well as loss of employment, housing, access to health
			 care, and other forms of societal stigma and discrimination. The report
			 further documents growing LGBT-specific restrictions on basic freedoms of
			 assembly, press, and speech in every region of the world.(5)In Jamaica and other countries, discrimination against LGBT people, including corrective rape of lesbian women, occurs all too frequently and with relative impunity.(6)In 2013, the Government of the Russian Federation and others in the region	passed laws banning Homosexual Propaganda, which effectively makes it a crime to publically support LGBT equality.(7)In February 2014, the Government of Uganda adopted a law that makes aggravated homosexuality a crime
			 punishable with life
			 imprisonment and endangers any individual arbitrarily found to support
			 LGBT people.  Concurrently, the Government of Uganda also passed laws
			 severely limiting the basic freedoms of speech and assembly for LGBT
			 citizens.(8)In December 2013, the Government of Nigeria adopted a law further criminalizing homosexuality. The
			 law also
			 criminalizes
			 supporting LGBT people in any way, endangering the neighbors, friends,
			 doctors, and landlords of LGBT people.(9)The anti-homosexuality laws in Nigeria and Uganda potentially endanger all LGBT individuals in
			 those countries. In addition, international HIV workers could be at risk
			 since the study and treatment of at-risk populations may constitute
			 support
			 for LGBT people.(10)On December 6, 2011, President Barack Obama released the Presidential Memorandum—International
			 Initiatives to Advance the Human Rights of Lesbian, Gay, Bisexual, and
			 Transgender Persons. The memorandum directed all Federal agencies engaged
			 abroad
			 to ensure that United States diplomacy and foreign assistance promote and
			 protect the human rights of LGBT persons.(11)Secretary of State John Kerry has announced that the United States Government  will review United
			 States diplomatic
			 relationships with Nigeria and Uganda in light of passage of their recent
			 anti-LGBT laws. On
			 March 23, 2014, the Department of State  announced that the United States
			 Government
			 would cut $6,400,000 in funding for the Interreligious Council of Uganda
			 because of its support for the Anti-Homosexuality Act, halt a survey
			 designed to minimize the spread of HIV/AIDS because of potential harm to
			 respondents, impose short-term travel bans on Ugandan military
			 officials, and halt some joint military exercises with the
			 military of  Uganda.(12)In December 2013, the Supreme Court of India reversed a lower court ruling and reinstated the
			 criminalization of homosexuality in the second most populous nation on
			 Earth. In April 2014, India’s Supreme Court recognized transgender people
			 as a third gender, improving the legal rights of transgender people in
			 that country. Given these two court decisions, the degree of human rights
			 protections for LGBT persons in India is uncertain.(13)Removing institutionalized discrimination and targeted persecution against LGBT people around the
			 world is a
			 critical step in the promotion of human rights and global health
			 internationally.(14)According to the Trans Murder Monitoring Project, which monitors homicides of transgender
			 individuals, 238 transgender persons were killed between November 2012 and
			 November 2013 worldwide.(15)According to the International Guidelines on HIV/AIDS and Human Rights, as published by the United
			 Nations High Commissioner for Human Rights, countries should review and
			 reform criminal laws and correctional systems to ensure that they are
			 consistent with international human rights obligations and are not misused
			 in the context of HIV or targeted against vulnerable groups.4.Statement of policyIt is the policy of the United States—(1)to take effective action to prevent and respond to discrimination and violence against all people
			 on any basis internationally, including sexual orientation and gender
			 identity, and that
			 human rights policy include attention to hate crimes and other
			 discrimination against LGBT people;(2)to systematically integrate and coordinate efforts to prevent and respond to discrimination and
			 violence against LGBT people internationally into United States foreign
			 policy;(3)to support and build local capacity in countries  around the world, including of governments at all
			 levels and nongovernmental organizations, to prevent and respond to
			 discrimination and violence against LGBT people internationally;(4)to consult, cooperate, coordinate, and collaborate with a wide variety of nongovernmental partners
			 with demonstrated experience in preventing and responding to
			 discrimination and violence against LGBT people internationally, including
			 faith-based organizations and LGBT-led organizations;(5)to employ a multisectoral approach to preventing and responding to discrimination and violence
			 against LGBT people internationally, including activities in the
			 economic, education, health, nutrition, legal, and judicial sectors;(6)to work at all levels, from the individual to the family, community, local, national, and
			 international levels, to prevent and respond to discrimination and
			 violence against LGBT people internationally;(7)to enhance training by United States personnel of professional foreign military and police forces
			 and judicial officials to include appropriate and thorough LGBT-specific 
			 instruction on preventing and responding to discrimination and violence
			 based on sexual orientation and gender identity;(8)to engage non-LGBT people as allies and partners, as an essential element of making sustained
			 reductions in discrimination and violence against LGBT people;(9)to require that all Federal contractors and grant recipients in the United States Government's
			 international programs establish appropriate policies and
			 take effective measures to ensure the protection and safety of their staff
			 and workplace, including from discrimination and violence directed
			 against LGBT people and those who provide services to them;(10)to exert sustained international leadership to prevent and respond to discrimination and violence
			 against LGBT persons, including  in bilateral and multilateral fora;(11)to fully implement and expand upon the policies outlined in the Presidential
			 Memorandum—International Initiatives to Advance the Human Rights of
			 Lesbian, Gay,
			 Bisexual, and Transgender Persons;(12)to ensure that international efforts to combat HIV/AIDS take all appropriate measures to support
			 at-risk communities, including LGBT persons, and to create enabling legal
			 environments for these communities;(13)to work with governments and nongovernmental partners around the world to develop and implement
			 regional strategies to decriminalize homosexuality and to counteract the
			 prohibition of public support of the LGBT community; and(14)to ensure that those who have a well-founded fear of persecution on account of being LGBT or
			 supporting LGBT rights have the opportunity to seek protection in the
			 United States.5.Special Envoy for the human rights of LGBT people(a)EstablishmentThe Secretary of State shall establish in the Bureau of Democracy, Human Rights, and Labor (DRL) of
			 the Department of State a Special Envoy for the Human Rights of LGBT
			 Peoples (in this section referred to as the Special Envoy), who shall be appointed by the President.  The Special Envoy shall report directly to the
			 Assistant Secretary for DRL.(b)PurposeIn addition to the duties described in subsection (c) and those duties determined by the Secretary
			 of State, the Special Envoy shall direct efforts of the United States
			 Government as directed by the Secretary regarding human rights abuses
			 against the LGBT community internationally and the advancement of human
			 rights for LGBT people in United States foreign policy, and shall
			 represent
			 the United States internationally in bilateral and multilateral engagement
			 on these matters.(c)Duties(1)In generalThe Special Envoy—(A)shall direct activities, policies, programs, and funding relating to the human rights of LGBT
			 people and the advancement of LGBT equality initiatives internationally,
			 for all bureaus and offices of the Department of State and shall lead the
			 coordination of relevant 
			 international programs for all other Federal agencies;(B)shall represent the United States in diplomatic matters relevant to the human rights of LGBT
			 people, including discrimination and violence against LGBT people
			 internationally;(C)shall direct, as appropriate, United States Government resources to respond to needs for
			 protection, integration, resettlement, and empowerment of LGBT people in
			 United States Government policies and international programs, including to
			 prevent and respond to discrimination and violence against LGBT people
			 internationally;(D)shall design, support, and implement activities regarding support, education, resettlement, and
			 empowerment of LGBT people internationally, including for the prevention
			 and response to discrimination and violence against LGBT people
			 internationally;(E)shall lead interagency coordination between the foreign policy priorities related to the human
			 rights of LGBT
			 people and the development assistance priorities of the LGBT Coordinator
			 of the United States Agency for International Development;(F)shall conduct regular consultation with civil society organizations working to prevent and respond
			 to discrimination and violence against LGBT people internationally;(G)shall ensure that programs, projects, and activities designed to prevent and respond to
			 discrimination and violence against LGBT people are subject to rigorous
			 monitoring and evaluation, and that there is a uniform set of indicators
			 and standards for such monitoring and evaluation that is used across
			 international programs in Federal agencies;(H)shall serve as the principal advisor to the Secretary of State regarding human rights for LGBT
			 people internationally; and(I)is authorized to represent the United States in diplomatic and multilateral situations on matters
			 relevant to the human rights of LGBT people, including discrimination and
			 violence against LGBT people internationally.(2)Data repositoryThe Bureau of Democracy, Human Rights, and Labor shall—(A)be the central repository of data on all United States programs, projects, and
			 activities that relate to prevention and response to discrimination and
			 violence against LGBT people; and(B)produce—(i)a full accounting of
			 United States Government spending on such programs, projects, and
			 activities; and(ii)evaluations of the effectiveness of implemented programs.6.Briefings and assessmentsNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the
			 Special Envoy shall brief the appropriate congressional committees on the
			 status of the human rights of LGBT people internationally, as well as the
			 status of
			 programs and response strategies to address LGBT discrimination and
			 violence against LGBT people internationally, and shall submit to the
			 appropriate congressional committees an assessment of human and financial
			 resources necessary to fulfill the purposes and duties of this Act.7.United States policy to prevent and respond to discrimination and violence against LGBT people
			 globally(a)Global strategy requirementNot later than 180 days after the date of the enactment of this Act, and annually thereafter for
			 five years, the Special Envoy	shall develop or update a United States
			 global
			 strategy to prevent and respond to discrimination and violence against
			 LGBT people globally. The strategy shall be transmitted to the
			 appropriate congressional committees and, if practicable, made available
			 to the public.(b)Initial strategyFor the purposes of this section, the Presidential Memorandum—International Initiatives to
			 Advance the Human Rights of Lesbian, Gay,
			 Bisexual, and Transgender Persons, issued December 6, 2011, shall be
			 deemed to fulfill the initial requirement of subsection (a).(c)ReportingIn accordance with paragraph (13) of  section 116(d) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151n(d)), as added by section 9(b), the Annual Report on Human
			 Rights Practices shall include detailed descriptions of nations that
			 have adopted laws or constitutions that discriminate against LGBT people.(d)Collaboration and coordinationIn developing the strategy under subsection (a), the Special Envoy shall consult with—(1)the heads of relevant Federal agencies; and(2)representatives of civil society, multilateral, and private sector organizations with demonstrated
			 experience in addressing discrimination and violence against LGBT people
			 or promoting equal rights for LGBT people internationally.8.Implementation of the United States strategy to prevent and respond to LGBT discrimination and
			 violence against the LGBT community globallyThe Secretary of State and the Administrator of the United States Agency for International
			 Development are authorized to
			 provide assistance to prevent and respond to discrimination and violence
			 against LGBT people internationally, including the following activities:(1)Development and implementation of programs, such as the Global Equality Fund,	that respond to
			 human rights abuses and economic
			 exclusion of LGBT people in the workplace and in public.(2)Development and enforcement of civil and criminal legal and judicial sanctions, protection,
			 training, and capacity.(3)Enhancement of the health sector capacity to detect, prevent, and respond to violence against the
			 LGBT community and to combat HIV/AIDS in the LGBT community
			 internationally, in close coordination with the Office of the Global AIDS
			 Coordinator.(4)Development of a leadership program for international LGBT activists that will foster collaboration
			 and knowledge sharing across the world.9.Monitoring the United States strategy to prevent and respond to discrimination and violence against
			 the LGBT community globally(a)In generalIn each strategy submitted under section 7(a), the Special Envoy shall include an analysis
			 of best practices for preventing and addressing discrimination and
			 violence against LGBT people internationally, which shall include—(1)a description of successful efforts by foreign governments, multilateral institutions,
			 nongovernmental organizations, educational organizations, and faith-based
			 organizations in preventing and responding to discrimination and violence
			 against LGBT people;(2)recommendations related to best practices, effective strategies, and improvements to enhance the
			 impact of prevention and response efforts; and(3)the impact of activities funded by the strategy in preventing and reducing discrimination and
			 violence against LGBT people internationally.(b)Information required To be included in human rights practices reportSection 116(d) (22 U.S.C. 2151n(d)) of the Foreign Assistance Act of 1961 is amended—(1)in paragraph (11)(C), by striking ; and  and inserting a semicolon;(2)in paragraph (12)(C)(ii), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(13)wherever applicable, the nature and extent of discrimination and violence based on sexual
			 orientation and gender identity..
				
